                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ROGER L. HAYNES III.,

                   Plaintiff,                                8:19CV15

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
MARK STEWART, JOHN GUILIAN,
C. MARSHALL FRIEDMAN, ONEIL
DAVIS, MIKE STEWART, U.P.
RAILROAD, and T.C.U. GRAND
LODGE, All Members Lodge 6054;

                   Defendants.

       This matter is before the court on its own motion. Plaintiff filed a Complaint
(filing no. 1) on January 14, 2019. However, Plaintiff failed to include the $400.00
filing and administrative fees. Plaintiff has the choice of either submitting the
$400.00 filing and administrative fees to the clerk’s office or submitting a request
to proceed in forma pauperis. Failure to take either action within 30 days will result
in the court dismissing this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: February 14, 2019: Check for
MIFP or payment.

      Dated this 15th day of January, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        2
